Case 1:18-cv-21618-DPG Document 41 Entered on FLSD Docket 04/19/2019 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF FLORIDA, MIAMI DIVISION

                                    Case No. 1:18-cv-21618-DPG

  HOMESTEAD HOSPITAL, INC., WEST
  KENDALL BAPTIST HOSPITAL, INC.,
  BAPTIST HOSPITAL OF MIAMI, INC.,
  SOUTH MIAMI HOSPITAL, INC., BHS
  AMBULATORY SURGERY CENTER AT
  BAPTIST, LTD. D/B/A MEDICAL ARTS
  SURGERY CENTER, DOCTORS
  HOSPTIAL, INC. and BAPTIST SUGERY
  AND ENDOSCOPY CENTERS, L.L.C.,

          Plaintiffs,

  v.

  GROUP & PENSION
  ADMINISTRATORS, INC.,

        Defendant.
  __________________________________ /

              DEFENDANT GROUP & PENSION ADMINISTRATORS, INC.’S
       REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
        PLAINTIFF’S AMENDED COMPLAINT PURSUANT TO F.R.C.P RULE 12(b)(6)

          Plaintiffs’ Response does not address their failure to allege in their Amended Complaint

  an offer, acceptance, and consideration – all required to be pled to state a cause of action for

  breach of contract. See Mettler, Inc. v. Ellen Tracy, Inc., 648 So. 2d 253 (Fla. 2d DCA 1994);

  see also Indus. Med. Pub. Co. v. Colonial Press of Miami, Inc., 181 So.2d 19, 20 (Fla. 3d DCA

  1966) ("In contract actions, the complaint must allege the execution of the contract, the

  obligation thereby assumed, and the breach.").

          Further, despite the allegations that do exist in the Amended Complaint, Plaintiffs’ MOA

  exhibit contradicts Plaintiffs’ allegations, thereby negating them. [D.E. 35-1]. See Fladell v.

  Palm Beach County Canvassing Bd., 772 So. 2d 1240, 1242 (Fla. 2000). Plaintiffs allege


                                                    1
Case 1:18-cv-21618-DPG Document 41 Entered on FLSD Docket 04/19/2019 Page 2 of 3



  Defendant is a party to the MOA, however, the 2009 MOA does not list Group & Pension

  Administrators, Inc. as a party (or client) and the MOA specifies the client list “is updated

  monthly.” [D.E. 35-1, p.18-19]. As such, Plaintiffs’ own evidence fails to show there was a valid

  contract between the parties for the time periods at issue in this case and, therefore, Plaintiffs

  claim for breach of written contract against GPA must be dismissed.

           Plaintiffs further allege that despite the very specific investigation and dispute resolution

  procedures the MOA requires of Plaintiffs before filing suit, that generally pleading “[a]ll

  conditions precedent to this action have occurred, have been performed or waived or would be

  futile” satisfies the basic pleading requirement. [D.E. 35, ¶ 66]. On this point after further

  review, Defendant agrees Plaintiffs pleading meets the minimum requirements. 1 See Fed. R.

  Civ. P. Rule 9(c); see also Jackson v. Seaboard Coast Line R.R., 678 F.2d 992, 1010 (11th Cir.

  1982).

           Plaintiffs have not alleged a validly executed contract between Defendant and Plaintiffs

  for the requisite time periods at issue in this case. Because Plaintiffs fail to plead the requisite

  elements necessary for breach of contract and the alleged contract relied on and attached to their




  1
      Although Plaintiffs use the minimum necessary verbiage in their Amended Complaint,

  Defendants deny Plaintiffs have complied with the conditions precedent and would be remiss not

  stating that Plaintiffs’ Response does not dispute their failure to comply with the conditions

  precedent. It is without question that Plaintiffs failure to comply (or undertake even a cursory

  investigation into the applicability of the MOA to the claims in this case) has and will result in

  unnecessary costs to GPA in continuing to defend this frivolous claim beyond the pleading stage.



                                                     2
Case 1:18-cv-21618-DPG Document 41 Entered on FLSD Docket 04/19/2019 Page 3 of 3



  Amended Complaint vitiates Plaintiffs’ claim for breach of contract, Plaintiffs’ breach of

  contract claim should be dismissed with prejudice.

         Dated: April 19, 2019

         Respectfully submitted,

                                               FISHERBROYLES, LLP
                                               945 East Paces Ferry Road, Suite 2000
                                               Atlanta, GA 30326
                                               Tel. and Fax: 404-400-4500
                                               Amy.hoffman@fisherbroyles.com
                                               Kris.alderman@fisherbroyles.com

                                               By: /s/Amy M. Hoffman
                                               Amy M. Hoffman
                                               FL Bar No. 35928
                                               Kristopher R. Alderman
                                               GA Bar No. 179645
                                               Appearing Pro Hac Vice

                                               LEVINE KELLOGG LEHMAN SCHNEIDER +
                                               GROSSMAN LLP
                                               201 S. Biscayne Boulevard
                                               22nd Floor – Miami Center
                                               Miami, Florida 33131
                                               Tel. (305) 722-8904
                                               Fax    (305) 403-8789


                                               By: /s/Jezabel P. Lima
                                               Jezabel P. Lima
                                               Florida Bar No. 519431
                                               jl@lklsg.com

                                               Attorneys for Group & Pension Administrators, Inc.




                                                  3
